Citation Nr: 1759332	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  07-29 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a skin disorder, to include as secondary to service-connected diabetes, posttraumatic stress disorder (PTSD), and the medications used to treat those conditions. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Counsel
INTRODUCTION

The Veteran served on active duty from July 1966 to May 1968 in the United States Army, with service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In September 2013, the Veteran testified before the undersigned during a hearing at the RO.  A transcript of the hearing is included in the electronic claims file.  

In May 2015 and September 2017, the Board remanded the claim for further development.

In September 2017, the Board also remanded a claim for service connection for a gastrointestinal disorder.  Subsequently, in an October 2017 rating decision, the RO granted service connection for this disorder.  Thus, the claim is no longer in appellate status and  will not be addressed below.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

FINDING OF FACT

The Veteran's skin disorder is not attributable to service, and was not caused or aggravated by his service-connected diabetes, PTSD, or the medications used to treat those conditions.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a skin disorder have not been met.  38 U.S.C. §§ 1110, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

In reaching the decision below, the Board considered the Veteran's claim and decided entitlement based on the evidence. Neither the Veteran nor his representative have raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to show a service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

In addition, service connection is warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is also warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).  

The Veteran has current seborrheic dermatitis, documented on VA examination in September 2017.

On his service entrance examination, no abnormalities involving the skin were noted, and the Veteran raised no pertinent complaints.  In August 1966, the Veteran sought treatment for an unspecified skin condition and was prescribed Fostex soap.  On separation examination in January 1967, no abnormalities pertaining to the skin were noted, however, the Veteran reported having boils on the accompanying Report of Medical History.

On VA examination in September 2010, the examiner opined that the Veteran's seborrheic dermatitis is not due or the result of his service-connected diabetes.  The examiner explained that the etiology of seborrheic dermatitis is unknown.  While it arises more frequently in connection with certain medical conditions, including HIV and Parkinson's disease, it is not associated with diabetes mellitus.  As the condition does not have a pathophysiological relationship to diabetes, the examiner opined it was less likely than to due to or aggravated by diabetes.

In September 2013, the Veteran testified regarding his extreme skin dryness and scabbing, requiring frequent treatment with Vaseline and creams.  He testified that the condition is related to his diabetes mellitus.

In May 2015, in response to arguments raised by the Veteran in various correspondence, the Board remanded the claim to obtain an opinion on the relationship between the medications used to treat the Veteran's diabetes and PTSD, and his skin disorder.  

On VA examination in July 2015, the examiner opined the Veteran's skin disorder was less likely than not due to or the result of his service-connected disabilities, as there is no clear correlation between the condition and either diabetes or PTSD.

On VA examination in April 2017, the July 2015 VA examiner provided an addendum opinion in order to further address the matter of secondary service connection, pursuant to the Board's remand.  The addendum opinion consisted of several internet links to medical research on the issue, which the examiner stated "may provide helpful background information toward understanding the skin disorder opinion."  
In September 2017, the Board again remanded the claim in order to obtain an opinion addressing the effect of the Veteran's diabetes and PTSD medications on his skin disorder, in compliance with the May 2015 remand.  The Board also requested an opinion on the matter of direct service connection, to include consideration of the service treatment records as well as his presumed herbicide agent exposure.

In September 2017, the requested medical opinion was obtained.  The examiner opined it was less likely than not that the seborrheic dermatitis was incurred during military service, or that it was caused by or aggravated by sun or herbicide agent exposure.  The examiner stated that sun exposure will actually improve seborrheic dermatitis, and the condition is often worse in the winter when there is less sun exposure to the skin.  He also explained that seborrheic dermatitis has an unknown etiology, but herbicide agent exposure is not considered a cause of the condition.  Addressing the service treatment records, the examiner stated that abscesses are not a known complication of seborrheic dermatitis but are more likely related to acne conditions.  On the matter of secondary service connection, the examiner explained that the medications prescribed for the Veteran's diabetes and PTSD are not known to cause or aggravate seborrheic dermatitis.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the preponderance of the evidence is against the claim.  The probative evidence does not show that the Veteran's skin disorder is related to his active military service.  Seborrheic dermatitis was not found within one year of separation from service; rather, the evidence reflects that the disorder was not shown until many years after service discharge.  The fact that he sought treatment for other conditions after service, but not seborrheic dermatitis, weighs against the credibility of any statements that the disorder persisted since discharge.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).

The medical opinion evidence is also persuasive.  The September 2017 VA examiner addressed the contentions of direct service connection, but opined that the Veteran's seborrheic dermatitis was not related to military service.  VA examiners also addressed the matter of secondary service connection, but opined that the disorder was not caused or aggravated by his diabetes, PTSD, or the medications used to treat those conditions based on medical literature.  The examiners based their conclusions on an examination of pertinent records in the claims file, including the post-service treatment records and diagnostic reports.  They reviewed and accepted the reported history and symptoms in rendering the opinions, and provided a rationale for the conclusions reached.

The Board also considered the matter of service connection based on herbicide agent exposure, given the Veteran's service in Vietnam during the Vietnam Era.  Seborrheic dermatitis is not a disorder presumed to be associated with herbicide agent exposure, but the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of actual direct causation.  38 C.F.R. § 3.309(e); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  The September 2017 VA examiner addressed the Veteran's herbicide agent exposure, but opined the condition is less likely than not related to such exposure as medical research has not identified such a link.  Further, in addressing the boils reported in service, the examiner noted that abscesses are likely related to acne conditions.  However, the record does not contain a current diagnosis of chloracne or other acneform disease so as to warrant presumptive service connection based on herbicide agent exposure.  

The only evidence to the contrary of the VA examination reports is the lay evidence.  The Board finds that the Veteran's lay assertions are admissible and believable.  Consequently, the Board will weigh the lay statements against the medical evidence.

The VA examiners were medical professionals who reviewed the claims file and considered the reported history, including the lay assertions.  The examiners, in providing the requested medical opinions, used their expertise in reviewing the facts of this case and determined that the Veteran's seborrheic dermatitis was not directly related to service, or caused or aggravated by his service-connected diabetes, PTSD, or the medications used to treat those conditions.  As the examiners explained the reasons for their conclusions based on an accurate characterization of the evidence, their opinions are entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In weighing the VA examiner's opinions against those of the Veteran, the Board finds that the credibility and probative value of the specific and reasoned statement of the trained medical professional outweighs that of the general lay assertions.

The Board has considered the applicability of the benefit of the doubt doctrine, but as the preponderance of the evidence is against the Veteran's claim for service connection for a skin disorder, that doctrine is not applicable to the claim


ORDER

Service connection for a skin disorder is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


